Citation Nr: 0824298	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for non-service-connected death pension.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The appellant is a disabled adult son of the veteran.  The 
veteran died in May 2005.  During his lifetime, the veteran 
reported service between 1941 and 1946 in the United States 
Armed Forces in the Far East (USAFFE), the Recognized 
Guerillas, and the Regular Philippine Army.  Some of the 
reported service has been verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  In that 
decision, the RO denied entitlement to service connection for 
the cause of the veteran's death, non-service-connected death 
pension, and accrued benefits.


FINDINGS OF FACT

1.  The veteran did not have pneumonia or a hernia on 
separation from service in 1946.

2.  The veteran died in May 2005 from pneumonia.

3.  The service department verified the veteran's Recognized 
Guerilla service and Regular Philippine Army service.

4.  At the time of the veteran's death, he had no pending 
claims for any VA benefits.




CONCLUSIONS OF LAW

1.  No disability incurred in or aggravated by service either 
caused or contributed substantially or materially to causing 
the veteran's death.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2007).

2.  The veteran's service in the Recognized Guerillas and the 
Regular Philippine Army does not confer eligibility for VA 
non-service-connected death pension for his survivors.  
38 U.S.C.A. §§ 107, 1541, 1542 (West 2002); 38 C.F.R. § 3.40 
(2007).

3.  There is no basis for entitlement to accrued benefits.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The appellant is the son of the veteran.  He is blind, and he 
indicates that he became blind before his eighteenth 
birthday.  In defining for VA benefits purposes a child of a 
veteran, VA regulations include an unmarried person who is a 
legitimate child of the veteran, and who, before reaching the 
age of eighteen years, became permanently incapable of self-
support.  38 C.F.R. § 3.57 (2007).

The appellant is seeking VA survivor benefits, including 
dependency and indemnity compensation (DIC).  He contends 
that the cause of the veteran's death was service-connected.  
Under certain circumstances, VA pays DIC to the surviving 
children of a veteran who died from service-connected or 
compensable disability.  38 U.S.C.A. § 1310 (West 2002).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran served in the Republic of the Philippines during 
World War II.  Whether such service creates eligibility for 
U.S. veterans' benefits depends on the status of the units in 
which the individual served, and the type of VA benefit 
sought.  For Philippine service affiliated with the U.S. 
Armed Forces, the period of active service will be the period 
certified by the service department.  38 C.F.R. § 3.41(a) 
(2007).  When there is a question as to whether qualifying 
service is verified or adequately documented, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2007).

The claims file contains claims for VA benefits, and 
supporting documents, that the veteran submitted in 1988 and 
1989.  The veteran indicated that he had served in the United 
States Armed Forces in the Far East (USAFFE) in 1941 and 
1942, in the Recognized Guerillas from 1943 to 1945, and in 
the Regular Philippine Army in 1945 and 1946.  The RO 
requested service department verification of the veteran's 
service and service dates.  In August 1990, the U. S. Army 
Reserve Personnel Center (ARPERCEN) in St. Louis, Missouri, 
responded that the veteran's USAFFE status was not 
established.  ARPERCEN indicated that the veteran's service 
from January 1943 to April 1946 was verified, and that the 
service included Recognized Guerilla service and Regular 
Philippine Army service.  Recognized Guerilla and Regular 
Philippine Army service are both types of service that can 
confer eligibility for DIC for a veteran's surviving child.  
38 U.S.C.A. §§ 1310, 1313 (West 2002); 38 C.F.R. §§ 3.40(d), 
3.57 (2007).

The claims file contains a report of physical examination of 
the veteran in March 1946, for separation from service.  That 
examination report did not show any disorders or defects.  
The report indicated that there were no hernias and no 
musculoskeletal defects, and that lungs and cardiovascular 
system were normal.  The claims file does not contain any 
other service medical records.

In 1988, the veteran sent VA a copy of a U.S. Army form that 
indicated that the veteran had been hospitalized in the 
Philippines from November 7 to November 30, 1947.  The form 
indicated that the diagnoses were hernia, heart disease, 
peptic ulcer, and rheumatism.  In the space for line of duty, 
"Service connected" was entered.  In August 1989, the 
veteran submitted a claim for service connection and 
compensation for hernia, heart disease, peptic ulcer, 
rheumatism, and lung disease.  In a November 1990 rating 
decision, the RO denied service connection for hernia, heart 
condition, peptic ulcer, rheumatism, and lung condition.  At 
the time of the veteran's death, he was not service connected 
for any disability.

After the veteran's death in 2005, the appellant submitted a 
claim for survivor's benefits.  He submitted records 
regarding medical treatment of the veteran.  A September 1995 
report from a Philippine government hospital certified that 
the veteran had been confined in that hospital for about a 
week in March 1995, with a diagnosis of an indirect right 
inguinal hernia, status post a Shouldice surgical repair of 
that hernia.  Hospital records show that the veteran had 
inpatient treatment for several days in March 2005 and about 
two weeks in late April and early May 2005.  Hospital records 
from April 2005 include ultrasound reports describing 
findings regarding the kidneys and the prostate gland.

In February 2006, E. E. R., M.D., wrote that she had treated 
the veteran in 2005.  Dr. R. stated that the veteran's March 
2005 hospitalization had been for benign prostatic 
hyperplasia (BPH) and bleeding peptic ulcer disease.  Dr. R. 
indicated that the veteran had been readmitted in April 2005 
due to cough, fever, and anorexia, and had been found to have 
acute renal failure secondary to severe dehydration, and 
chronic renal disease secondary to chronic infection.

The veteran died on May [redacted], 2005.  The death certificate 
indicates that he died at home, and that the immediate cause 
of death was pneumonia.  In February 2006, R. W. P. A., M.D., 
wrote that the veteran had been admitted to a hospital 
several times due to hernia, BPH, and peptic ulcer disease.  
Dr. A. stated, "The hernia problem might have been triggered 
by the heavy workload during the war."  Dr. A. noted that 
the veteran had also developed chronic renal disease, pleural 
effusion, and myocardial infarction.  Dr. A. opined:

All these problems might have been 
related to the unhealthy lifestyle and 
environment during the war.  The weakened 
resistance of the patient might have led 
to his demise due to pneumonia.

Additional medical certificates from Drs. R. and A. indicate 
that the March 2005 hospitalization of the veteran had been 
for gastrointestinal bleeding probably secondary to 
diverticulosis, rule out peptic ulcer disease, and for BPH, 
and that the April and May 2005 hospitalization had been for 
acute renal failure secondary to severe dehydration, and for 
chronic, stage 2 renal disease.

Dr. A. prepared additional statements in support of the 
appellant's case.  In May 2006, he wrote that he had treated 
the veteran during several hospitalizations.  He stated that 
the veteran had eventually succumbed to complications due to 
pneumonia.  He indicated that the veteran's pneumonia and 
diminished pulmonary function might have been aggravated by 
his recurrent hernia problem, as the hernia led the veteran 
to minimize coughing and other physical exertion, which led 
to a failure to expectorate properly.  "Hence," Dr. A. 
stated, "the complications eventually led to his exit."  
Dr. A. expressed the opinion that the veteran's hernia was 
triggered by a heavy workload during the war, when the 
veteran had been assigned to carry ammunition and weapons.  
Dr. A. also noted the veteran's unhealthy lifestyle and 
environment during the war, and the eventual development in 
the veteran of peptic ulcer disease, chronic renal disease, 
prostate problems, and heart problems.

In November 2006, Dr. A. noted the record of treatment of the 
veteran in 1947 for hernia, and found that the hernia had 
continued and progressed, as evidenced by the record of 
hernia repair surgery in 1995.

In statements submitted in 2006, the appellant and one of his 
sisters asserted that the veteran had incurred a hernia 
during service, and that a chronic hernia had weakened the 
veteran and made him unable to recover from the pneumonia 
from which he died.

No disease or injury was found when the veteran was examined 
in March 1946, about a month before his separation from 
service.  An Army form indicates that the veteran received 
hospital treatment in November 1947 for hernia, heart 
disease, peptic ulcer, and rheumatism.  While that form 
states that those conditions were service connected, the 
hospital treatment occurred more than a year after separation 
from service, and there is no information as to when those 
conditions arose or how they were related to service.  In any 
case, there is a long gap, between 1947 and 1995, in 
information about the veteran's health.  There is no 
contemporaneous evidence that any disease or injury present 
during or soon after service continued to effect the veteran 
over the years.  The death certificate listed the cause of 
veteran's death as pneumonia, and the evidence from the time 
of the veteran's service does not show pneumonia or other 
respiratory disorders.

Dr. A., who treated the veteran in 2005, has provided 
opinions that the veteran's hernia may have been caused by 
heavy lifting in service, and that the hernia and hardships 
during service in the 1940s may have weakened the veteran and 
lowered his resistance to the pneumonia from which he died in 
2005.  Considering the passage of several decades, and the 
lack of information about the veteran's condition over those 
years, any possible connection between heavy lifting and 
physical hardship during service, and a hernia found more 
than a year after service, and the veteran's death from 
pneumonia is 2005 is too attenuated and speculative to 
establish service connection.  The Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.

Death Pension

The appellant claims eligibility for non-service-connected 
death pension as a disabled adult child of the veteran.  VA 
pays pension to certain surviving disabled adult children of 
a veteran of a period of war.  38 U.S.C.A. §§ 1541, 1542 
(West 2002); 38 C.F.R. § 3.57.  Statutes and regulations 
define the types of Philippine service which establish 
eligibility for particular benefits, such as compensation and 
pension.  The types of service by the veteran that the 
service department has verified are Recognized Guerilla 
service and Regular Philippine Army service.  Under VA law 
and regulations, each of those types of service confers 
eligibility for compensation, but not for pension.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Thus, the types of 
verified service that the veteran had do not confer 
eligibility for survivors' pension.  The claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Accrued Benefits

The appellant is seeking accrued benefits owed to the 
veteran, his father.  Certain accrued benefits may be paid, 
upon the death of a beneficiary, to certain survivors, 
including the veteran's children.  The accrued benefits that 
may be paid are the benefits to which the veteran was 
entitled at death under existing ratings or decisions or 
those based on evidence in the file at the date of death, and 
due and unpaid.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2007).

The appellant's claim for accrued benefits raises the 
question of whether there were any claims pending at the time 
of the veteran's death, in May 2005.  The veteran filed a 
claim in August 1989 for service connection and compensation 
for hernia, heart disease, peptic ulcer, rheumatism, and lung 
disease.  The RO denied that claim on all issues in a 
November 1990 rating decision.  The veteran did not appeal 
the November 1990 rating decision; so those claims did not 
remain pending.  

The appellant submitted a copy of a letter from the veteran 
to the RO.  The letter was dated in December 2004.  The 
veteran reported the history of his service, and requested to 
file a claim for VA compensation and pension benefits.  The 
letter indicates that in December 2004 the veteran sought to 
open a claim for VA benefits.  The claims file does not show, 
however, that VA received the letter during the veteran's 
lifetime.  The letter is not in the file between the RO's 
notification of the veteran in 1990 of denial of his claim 
and documents pertaining the appellant's 2005 claim for 
survivor benefits.  The claims file shows that copies of the 
letter were included with documents from the appellant that 
the RO stamped as received in June 2006 and July 2006.  As 
the evidence indicates that the RO did not receive the 
December 2004 letter before the veteran's death, that letter 
did not raise any claims before his death.  Therefore, there 
were no claims pending at the time of the veteran's death.

In order to support a claim for accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  In this case, there was no claim 
pending at the time of the veteran's death.  Therefore, there 
is no legal entitlement to accrued benefits.  Sabonis, 6 Vet. 
App. at 430.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2006, with additional notice in 
August 2006.  The claims were subsequently readjudicated in 
October 2006, February and April 2007 supplemental statements 
of the case.  Because service connection was not in effect 
for any disabilities suffered by the veteran, properly 
tailored notice need not have included the items listed in 
(1) and (2) above.  Thus, the notice was sufficient with 
regard to Hupp.  The notice informed the appellant that the 
evidence needed to show that the veteran died from a service-
related injury or disease; notice that encompasses, in 
layperson's terms, the requirements for substantiating a 
claim that the veteran died of a condition that warranted 
service connection. 

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained available service medical records and other 
service-related documents, assisted the appellant in 
obtaining evidence, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; and the 
appellant has not contended otherwise.  Therefore, the Board 
concludes that VA has substantially complied with the notice 
and assistance requirements, and that the appellant is not 
prejudiced by a decision on the claims at this time.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for non-service-connected death pension is 
denied.

Entitlement to accrued benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


